WAGNER, Judge,
delivered tlie opinion of the court.
Tbe defendant was indicted and convicted in the Buchanan County Circuit Court for malicious mischief in cutting to pieces and destroying a wagon belonging to one Charles Heiiman. There is no objection made to any instruction or ruling of the court, but the writ is prosecuted on the sole ground that the verdict is against the evidence.
For the prosecution, one witness swore positively and directly that he saw the accused commit the offense. ■ The defendant introduced evidence tending to contradict the witness for the prosecution, and going to show that defendant was at a different place at the time the mischief took place, and that the act could not have been committed by him.
The evidence was all before the jury, and they were the proper judges to determine the credibility of the respective witnesses. .They were conversant with their character, saw their manner of giving in their testimony, and knew which was the most worthy of belief. There is nothing presented in this ease justifying our interference.
Judgment affirmed.
The other judges concur.